Case: 20-50056     Document: 00516413967         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 1, 2022
                                  No. 20-50056
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                       versus

   Rodney Glenn Green,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:18-CR-346-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Rodney Glenn Green appeals his convictions for bank robbery,
   carrying and brandishing a firearm during each of the robberies, and
   possession of a firearm by a convicted felon. Green argues that he did not
   validly waive his Sixth Amendment right to trial counsel.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50056      Document: 00516413967           Page: 2    Date Filed: 08/01/2022




                                     No. 20-50056


          We review de novo whether a defendant validly waived his Sixth
   Amendment right to counsel in a criminal trial. United States v. Mesquiti, 854
   F.3d 267, 271 (5th Cir. 2017). Before permitting a defendant to represent
   himself, a district court is required to determine whether he has “knowingly
   and intelligently” decided to forgo counsel and whether his request was clear
   and unequivocal. Faretta v. California, 422 U.S. 806, 835 (1975) (internal
   quotation marks and citation omitted).
          Green has abandoned any argument that his decision to proceed pro
   se was equivocal by failing to brief it. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993); Fed. R. App. P. 28(a)(8); see also Beasley v. McCotter,
   798 F.2d 116, 118 (5th Cir. 1986). Green’s contention that his decision to
   forgo representation by counsel was not knowing and intelligent because he
   had an obvious lack of legal knowledge and training is unavailing. The record
   shows that Green was of at least average intelligence and could understand
   the district court’s explanation of the charges and sentences Green faced, as
   well as its warnings against self-representation, which were consistent with
   those we have previously approved. See Faretta, 422 U.S. at 835; Mesquiti,
   854 F.3d at 274-75; United States v. Davis, 269 F.3d 514, 518 (5th Cir. 2001).
          The district court’s judgment is AFFIRMED.




                                          2